Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 24, 2020

                                      No. 04-19-00068-CR

                                   Victor Manuel PALOMO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2009CRN001115-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        The State’s brief was due February 3, 2020. On February 7, 2020, the State filed an
unopposed motion seeking an extension to file its brief. On February 19, 2020, the State filed its
brief. Accordingly, we GRANT the State’s motion and deem the brief timely filed.

       It is so ORDERED on February 24, 2020.

                                                                    PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ
                    CLERK OF COURT